DETAILED ACTION


Status
This Non-Final Office Action is in response to the amendment/request for reconsideration after non-final rejection (hereinafter “Response”) dated 4 November 2021. Claim(s) 1-13 is/are presently pending.  The present Action contains a new ground(s) of rejection not necessitated by amendment to the claims. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11 August 2021 and 16 August 2021 was/were filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Amendments
The objection to claims 5, 12 and 13 are withdrawn in light of the submitted claim amendments. 

Response to Arguments
Regarding the rejection of claim(s) 1 and 7-9 under 35 U.S.C. 103(a) as being unpatentable over Agrawal in view of Dodge and Suciu, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 4 of the submitted Reply: The cited art fails to teach or suggest the following feature(s) of claim 1: “a turboshaft engine…comprising…a first set of variable guide vanes 
	In reply, the Office respectfully considers this argument not persuasive because figure 3 of Agrawal is designated as a turboshaft engine (see paragraph 0011). Figure 3 of Agrawal schematically shows two sets of variable vanes (a first prior to the compressor section 18a and a second prior to the compressor section 22a with both sets being connected to the engine assessment system 46 - though these variable guide vane sets are not referenced by numerals as they are in figure 2 for the turbofan application). Furthermore, Agrawal paragraph 0026 references implementation of the disclosed embodiment(s) in a turboshaft engine. 

	
Regarding the rejection of claim(s) 1 and 7-9 under 35 U.S.C. 103(a) as being unpatentable over Agrawal in view of Dodge and Suciu, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 5 of the submitted Reply: The cited art fails to teach or suggest the following feature(s) of claim 1: “A turboshaft engine…comprising…a mixed flow rotor.” Specifically, applicant(s) contend(s) that Dodge implements the mixed flow rotor in a turbofan engine only and one of ordinary skill in the art would understand the use of a mixed flow rotor in the context of a fan given the teachings of Dodge and would therefore not have found it obvious to utilize the mixed flow rotor in a turboshaft engine. 
In reply, the Office respectfully considers this argument persuasive. Therefore, the rejection(s) is/are withdrawn. However, upon further consideration a new ground(s) of rejection is made under 35 U.S.C. 103 to United States Patent No. 6,488,469 to Yousef et al. 


	
Regarding the rejection of claim(s) 1 and 7-9 under 35 U.S.C. 103(a) as being unpatentable over Agrawal in view of Dodge and Suciu, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 6 of the submitted Reply: The cited art fails to teach or suggest the following feature(s) of claim 1: “a first set of guide vanes being mechanically decoupled from the second set of variable guide vanes, whereby the first and second sets of variable guide vanes are independently operable relative to one another.” Specifically, applicant(s) contend(s) that Agrawal and Suciu teach away from each other because the actuation of Agrawal’s variable vanes is dictated by the level and characteristics of debris traveling through the gas turbine engine and implementation of the independently-operable variable guide vanes of Suciu would result in a more complicated setup. 
	In reply, the Office respectfully considers this argument not persuasive because Suciu is relied upon for teaching the hardware necessary to connect the variable guide vane sets to the engine assessment system that controls them (i.e. that each variable guide vane set is connected via respective unison rings to a respective actuator, see Suciu column 1, lines 11-18). The actuators are actuated independently through a control (Suciu column 4, lines 52-54). Thus, Agrawal teaches separate variable vane sets connected to a control (i.e. the engine assessment system) and Suciu teaches the separate variable vane sets are mechanically decoupled (i.e. they have respective unison rings connected to respective actuators). Therefore, the variable guide vanes of Agrawal are responding, independently of each other, to the engine assesment system of Agrawal due to the mechanical hardware taught by Suciu. 

	


	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0287907 to Agrawal et al. (hereinafter “AGRAWAL”) in view of United States Patent No. 6,488,469 to Youssef et al. (hereinafter “YOUSSEF”) and further in view of United States Patent No. 8,210,800 to Suciu et al. (hereinafter “SUCIU”).

(A) Regarding Claim 1:
	AGRAWAL teaches:

at least two spools independently rotatable relative to each other, a low pressure spool of the at least two spools including a low pressure shaft interconnecting a low pressure compressor section (18a) to a low pressure turbine section (34a), and a high pressure spool of the at least two spools including a high pressure shaft interconnecting a high pressure compressor section (22a) to a high pressure turbine section (30a); and
a first set of variable guide vanes (58, Fig. 2) disposed upstream of the low pressure compressor and a second set of variable guide vanes (58, Fig. 2) disposed upstream of the high pressure compressor.
However, the difference between AGRAWAL and the claimed invention is that AGRAWAL does not explicitly teach the low pressure compressor section including a mixed flow rotor.
	YOUSSEF teaches:
A mixed-flow compressor rotor (YOUSSEF Fig. 2) for implementation in a turbo-shaft engine (YOUSSEF column 5, lines 20-21) in the low-pressure compressor section (YOUSSEF column 3, lines 43-46 and column 5, lines 29-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the low pressure compressor section of AGRAWAL by replacing the axial compressor stages with the mixed flow rotor arrangement, as taught by YOUSSEF, in order to reduce the cost of part manufacturing, assembly and maintenance of the compressor (YOUSSEFF column 3, lines 43-46).

	

	SUCIU teaches:
A first set of variable guide vanes being mechanically decoupled from a second set of variable guide vanes, whereby the first and second sets of variable guide vanes are independently operable relative to one another (column 1, lines 11-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the first set of variable vanes to a first unison ring associated with a first actuator and couple the second set of variable vanes to a second unison ring associated with a second actuator, as taught by SUCIU, in order to rotate the variable vanes of the respect variable vane sets and thereby achieve the predictable result of a variable compressor vane system to effectively utilize engine power capacity and enhance transitional performance (SUCIU column 1, lines 8-11).

(B) Regarding Claim 2:
	AGRAWAL as modified by YOUSSEF and SUCIU further teaches:
The high pressure spool includes a compressor section having a mixed-flow rotor stage (YOUSSEF column 5, lines 23-25).

(C) Regarding Claim 7:
	AGRAWAL as modified by YOUSSEF and SUCIU further teaches:
The low pressure compressor includes only a single mixed flow rotor (22, DODGE Fig. 1).

	(D) Regarding Claim 8:
	AGRAWAL teaches:
A turboshaft engine for a rotorcraft (Fig. 3), the turboshaft gas turbine engine comprising:

a first set of variable guide vanes (58, Fig. 2) disposed upstream of the low pressure compressor and a second set of variable guide vanes (58, Fig. 2) disposed upstream of the high pressure compressor.
However, the difference between AGRAWAL and the claimed invention is that AGRAWAL does not explicitly teach the low pressure compressor section including a mixed flow rotor.
	YOUSSEF teaches:
A mixed-flow compressor rotor (YOUSSEF Fig. 2) for implementation in a turbo-shaft engine (YOUSSEF column 5, lines 20-21) in the low-pressure compressor section (YOUSSEF column 3, lines 43-46 and column 5, lines 29-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the low pressure compressor section of AGRAWAL by replacing the axial compressor stages with the mixed flow rotor arrangement, as taught by YOUSSEF, in order to reduce the cost of part manufacturing, assembly and maintenance of the compressor (YOUSSEFF column 3, lines 43-46).

	
However, the difference between modified AGRAWAL and the claimed invention is that modified AGRAWAL does not explicitly teach the first set of variable guide vanes being mechanically decoupled from the second set of variable guide vanes, whereby the first and second sets of variable guide vanes are independently operable relative to one another.

	SUCIU teaches:
A first set of variable guide vanes being mechanically decoupled from a second set of variable guide vanes, whereby the first and second sets of variable guide vanes are independently operable relative to one another (column 1, lines 11-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the first set of variable vanes to a first unison ring associated with a first actuator and couple the second set of variable vanes to a second unison ring associated with a second actuator, as taught by SUCIU, in order to rotate the variable vanes of the respect variable vane sets and thereby achieve the predictable result of a variable compressor vane system to effectively utilize engine power capacity and enhance transitional performance (SUCIU column 1, lines 8-11).

(E) Regarding Claim 9:
	AGRAWAL as modified by YOUSSEF and SUCIU further teaches:
The low pressure compressor includes only a single mixed flow rotor (22, DODGE Fig. 1).

(F) Regarding Claim 10:
	AGRAWAL as modified by YOUSSEF and SUCIU further teaches:
The high pressure spool includes a compressor section having a mixed-flow rotor stage (Fig. 3).


Claim(s) 3-5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AGRAWAL in view of YOUSSEF and SUCIU, as applied to claims 1 and 8, respectively, above, as evidenced by United States Patent Application Publication No. 2003/0066294 to Mannarino (hereinafter “MANNARINO”).

(A) Regarding Claim 3:
AGRAWAL as modified by YOUSSEF and SUCIU teaches a first set of variable vanes (AGRAWAL 58, Fig. 2) and a second set of variable vanes (AGRAWAL 58, Fig. 2) for the respective compressors (AGRAWAL 18a, 22a Fig. 3) wherein the variable vane sets are independently operated (SUCUI column 1, lines 11-18). 


(B) Regarding Claim 4:
AGRAWAL as modified by YOUSSEF and SUCIU teaches a first set of variable vanes (AGRAWAL 58, Fig. 2) and a second set of variable vanes (AGRAWAL 58, Fig. 2) for the respective compressors (AGRAWAL 18a, 22a Fig. 3) wherein the variable vane sets are independently operated (SUCUI column 1, lines 11-18). 
Though AGRAWAL does not explicitly state the range of degrees the second set of variable vanes are operable between, MANNARINO identifies variable compressor inlet guide vanes are directed to a position (i.e. opening degree) via a control system (MANNARINO paragraph 0002). Furthermore, MANNARINO teaches that changing the positon of the variable inlet guide vanes can have an effect on the fuel burn and transient response (MANNARINO paragraphs 0002-0003). Therefore, the positioning, or opening degree, of the variable guide vanes is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 

(C) Regarding Claim 5:
AGRAWAL as modified by YOUSSEF and SUCIU teaches a first set of variable vanes (AGRAWAL 58, Fig. 2) and a second set of variable vanes (AGRAWAL 58, Fig. 2) for the respective compressors (AGRAWAL 18a, 22a Fig. 3) wherein the variable vane sets are independently operated (SUCUI column 1, lines 11-18). 
Though AGRAWAL does not explicitly state the range of degrees the first set of variable vanes are operable between, MANNARINO identifies variable compressor inlet guide vanes are directed to a position (i.e. opening degree) via a control system (MANNARINO paragraph 0002). Furthermore, MANNARINO teaches that changing the positon of the variable inlet guide vanes can have an effect on the fuel burn and transient response (MANNARINO paragraphs 0002-0003). Therefore, the positioning, or opening degree, of the variable guide vanes is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the guide vanes of AGRAWAL operable between an 80 degree positon and a -25 degree position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).

(D) Regarding Claim 11:
AGRAWAL as modified by YOUSSEF and SUCIU teaches a first set of variable vanes (AGRAWAL 58, Fig. 2) and a second set of variable vanes (AGRAWAL 58, Fig. 2) for the respective compressors 
Though AGRAWAL does not explicitly state the range of degrees the variable vanes are operable between, MANNARINO identifies variable compressor inlet guide vanes are directed to a position (i.e. opening degree) via a control system (MANNARINO paragraph 0002). Furthermore, MANNARINO teaches that changing the positon of the variable inlet guide vanes can have an effect on the fuel burn and transient response (MANNARINO paragraphs 0002-0003). Therefore, the positioning, or opening degree, of the variable guide vanes is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the guide vanes of AGRAWAL operable between an 80 degree positon and a -25 degree position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).

(E) Regarding Claim 12:
AGRAWAL as modified by YOUSSEF and SUCIU teaches a first set of variable vanes (AGRAWAL 58, Fig. 2) and a second set of variable vanes (AGRAWAL 58, Fig. 2) for the respective compressors (AGRAWAL 18a, 22a Fig. 3) wherein the variable vane sets are independently operated (SUCUI column 1, lines 11-18). 
Though AGRAWAL does not explicitly state the range of degrees the low pressure compressor set of variable vanes are operable between, MANNARINO identifies variable compressor inlet guide vanes are directed to a position (i.e. opening degree) via a control system (MANNARINO paragraph 0002). Furthermore, MANNARINO teaches that changing the positon of the variable inlet guide vanes can have an effect on the fuel burn and transient response (MANNARINO paragraphs 0002-0003). Therefore, the positioning, or opening degree, of the variable guide vanes is considered a result-.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over AGRAWAL in view of YOUSSEF and SUCIU, as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2010/0164234 to Bowman et al. (hereinafter “BOWMAN”).

(A) Regarding Claim 6:
	AGRAWAL as modified by YOUSSEF and SUCIU teaches:
		A high pressure turbine section (AGRAWAL Fig. 3, 30a).
However, the difference(s) between modified AGRAWAL and the claimed invention is that modified AGRAWAL does not explicitly teach the turbine section includes a single turbine stage.
	BOWMAN teaches:
		A high pressure turbine section includes a single turbine stage (82, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a single turbine stage at the high pressure turbine section, as taught by BOWMAN, in order to expand flow following the combustion section (BOWMAN paragraph 0013) and thereby achieve the predictable result of driving the high pressure compressor (BOWMAN paragraph 0013).



Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over AGRAWAL in view of YOUSSEF and SUCIU, as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2016/0333782 to Morgan (hereinafter “MORGAN”) and United States Patent No. 4,252,498 to Radcliffe et al. (hereinafter “RADCLIFFE”).

(A) Regarding Claim 13:
	AGRAWAL as modified by YOUSSEF and SUCIU teaches:
		A dual spool turbine engine (AGRAWAL Fig. 3).
However, the difference(s) between modified AGRAWAL and the claimed invention is that modified AGRAWAL does not explicitly teach an intermediate spool including an intermediate pressure compressor and an intermediate pressure turbine, and a third set of variable guide vanes disposed at an inlet of the intermediate pressure compressor, the third set of variable guide vanes operable independently of the other two set of variable guide vanes.
	MORGAN teaches:
An intermediate spool including an intermediate pressure compressor and an intermediate pressure turbine (paragraph 0021)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an intermediate spool, as taught by MORGAN, in order to have an intermediate compressor driven by an intermediate turbine and thereby achieve the predictable result of a three spool turboshaft engine (MORGAN paragraph 0021).
However, the difference(s) between modified AGRAWAL and the claimed invention is that modified AGRAWAL does not explicitly teach a third set of variable guide vanes disposed at an inlet of 
RADCLIFFE teaches:
	An intermediate compressor (18, Fig. 1) has variable inlet guide vanes (30).
Thus, the prior art references teach all of the claimed elements. The only difference between the claimed invention and the prior art is the combination of the “old elements” in a single prior art reference. The combination of known elements is achieved by a known process of including variable inlet guide vanes at the intermediate compressor. Furthermore, all the claimed elements would continue to operate in the same manner. Specifically, the variable guide vanes will modulate flow into the intermediate compressor.
Therefore, the results would be predictable to one of ordinary skill in the art. Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include variable guide vanes at the intermediate compressor since, in combination, each element merely performs the same function as it does separately and variable inlet guide vanes can be used in combination with intermediate compressors to achieve the predictable results of modulation of the flow (column 3, lines 5-9).
NOTE ON PRIOR ART INTERPRETATION:
AGRAWAL as modified by YOUSSEF and SUCIU teach low pressure and high pressure variable guide vanes that are operated independently. Thus, addition of an intermediate pressure variable guide vane would result in a further independently operated set (SUCIU column 1, lines 14-18).

	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745